DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 was filed after the filing date of the instant application on 05/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claims 1, 11, and 13 are recited limitation “… the related words contained in the source language text …” in the claims. There is insufficient antecedent basis for this unclear, whether “the related words contained in the source language text” is the same as “related words corresponding to each interpretation of the polysemy” or not.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHIKAWA et al. (US-PGPUB 2019/01717 18 A1 hereinafter “ISHIKAWA” – now U.S. Patent No. 10,929,618 B2).
Note: In this OC, limitation “the related words contained in the source language text” is being construed as “related words corresponding to each interpretation of the polysemy”.

As for claims 1, 11, and 13, ISHIKAWA discloses a method (Figs.1-14 and related description), an apparatus for translating a polysemy (Fig.1, Translation Device 10, Figs.2-6, Fig.7, Translation Device 20, Polyseme DB (Database) 170, Polyseme Processor 207, Translation Acquisition Unit 204, Figs.8-14, ¶ [31], [88]), and a non-transitory computer-readable storage medium (Fig.1, ROM 12, RAM 13, ¶ [31], [150], a computer-readable recording medium including the program), comprising: one or more processors (Fig.1, CPU 11, Fig.3, Polyseme Processor 107, Fig.7, Polyseme Processor 207, ¶ [31], [88]); a memory (Fig.1, ROM 12, RAM 13) storing instructions executable by the one or more processors (Figs.1-4, ¶ [32], [88]); wherein the one or more processors are configured to: obtain a source language text (Fig.7, Voice Recognition Server 50, Original Acquisition Unit 202, Fig.8, Receive Original Text – S2003, ¶ [98], receives original/source language text from voice recognition server 50); identify and obtain the polysemy from the source language text (Fig.7, Polyseme Processor 207, Fig.8, S2004-S2005, ¶ [99]-[101], polyseme processor 207 is determined whether or not the original/source language text includes any polysemy); inquire related words corresponding to each interpretation of the polysemy (Fig.7, Polyseme DB (Database) 170, Fig.8, S2006, ¶ [101]-[103], inquiring related words such as the plurality of candidate meanings/each interpretation in polyseme DB 170); determine a target interpretation corresponding to the related words contained in the source language text (Fig.4, 171A – English – Univocally Interpretable Translation Word, Fig.10, Correct Translation Text by Adding/Replacing with Univocally Interpretable Word – S2113, ¶ [45], [118], polyseme processor 107/207 determines a target interpretation such as a univocally interpretable word in the original/source language); and translate the polysemy into the target interpretation (Fig.7, Translation Output Unit 210, Fig.10, , ¶ [119], translation output unit 210 displays the translated polysemy into the correct translation text).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA in view of TURDAKOV et al. (US-PGPUB 2013/0138696 A1 hereinafter “TURDAKOV”, now U.S. Patent No. 9,201,957 B2).

As for claims 2 and 12, ISHIKAWA discloses everything claimed as applied above (see claims 1 and 11 above). ISHIKAWA further discloses determining a target sample of the polysemy contained in original texts of samples in a corpus (Figs.1-14, ¶ [68], [101], [118], determining a target sample of the polysemy such as similarity between the word in a text corpus); determining a plurality of candidate words according to words other than the polysemy in an original text of the target sample (Figs.1-14, ¶ [53], [67]-[71], [75], and [104]). However, ISHIKAWA is silent about an inverse document frequency; although the use of the inverse document frequency to find number of times a word occurs in document/text is well known in the art as described below in one of many class G06F/704 references.
In the same field of communication technology, TURDAKOV discloses the co-occurrence frequency is being processed using informative computed through inverse document frequency (TURDAKOV - Figs.1-6, ¶ [30]), determining an inverse document frequency of each candidate word (TURDAKOV - Figs.1-6, ¶ [95]-[96], weight of a word in a document is determined as weight = tf*idf, where tf is the number of times the word occurs in the document and idf is inverse document frequency), and determining a correlation degree between each candidate word and each interpretation, wherein the correlation degree refers to a probability that the original text contains the polysemy and the candidate word, and a translation of the original text contains the interpretation 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify ISHIKAWA by providing the above described features, as taught by TURDAKOV. The combination of the disclosures taken as a whole suggests that would have enhanced translating for a polysemy from the use of the inverse document frequency, as per teachings of TURDAKOV.   

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Suzuoka (U.S. Patent No. 5,416,696) teaches translating words in an artificial neural network, each of the artificial neurons assigned the words of the translated language linguistically corresponding to the original words classified as polysemy (see Fig.13).
Uramoto (U.S. Patent No. 5,844,798) teaches machine translation that settles the ambiguity of the meaning of a word having a plurality of meanings, each word whose ambiguity has been settled at the polysemous word settlement unit is translated at a correlative translation processing unit (see Fig.1).
Zorzin (US-PGPUB 2016/0357731 A1) method for automatically detecting meaning and measuring the univocality of text (see Fig.1).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                             
09/11/2021